Citation Nr: 1723697	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  14-24 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


1. Whether new and material evidence has been received to reopen a claim for entitlement to service connection for residuals of testicular trauma.

2. Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a depressive disorder.

3. Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a stomach disorder, to include irritable bowel syndrome and gastroesophageal reflux disease.

4. Entitlement to service connection for posttraumatic stress disorder (PTSD). 

5. Entitlement to service connection for arthralgia.

6. Entitlement to service connection for a testicular disorder, other than testicular trauma, to include a benign testicular neoplasm. 



REPRESENTATION

Appellant represented by:  Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Paul Bametzreider, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 2002 to April 2006.
 
This appeal is before the Board of Veterans' Appeals (Board) on appeal from September 2011 and August 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico. 

In August 2016, the Board denied entitlement to service connection posttraumatic stress disorder, and declined to reopen claims of entitlement to service connection for testicular trauma and a depressive disorder.  The Board remanded the question whether new and material evidence has been received to reopen a claim for entitlement to service connection for a stomach disorder, to include irritable bowel syndrome and gastroesophageal reflux disease.  The Board also remanded the issues of entitlement to service connection for arthralgia and a testicular disorder, to include a benign testicular neoplasm.  

The appellant appealed the August 2016 decision to the United States Court of Appeals for Veterans Claims.  In March 2017 the Court granted a joint motion for remand.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

The August 2016 Board decision remanded the question whether new and material evidence has been received to reopen a claim for entitlement to service connection for a stomach disorder, to include irritable bowel syndrome and gastroesophageal reflux disease.  The Board also remanded the issues of entitlement to service connection for arthralgia and a testicular disorder, to include a benign testicular neoplasm.  As the development ordered in that remand has yet to be completed those issues are again remanded so that the directives are fulfilled.  

The parties to the joint motion for remand found that there was some ambiguity in the record as to whether the appellant desired to testify at a hearing before the Board.  Given that ambiguity, and the findings by the parties to the joint motion, the Board resolves any ambiguity in finding that the appellant desires to testify at a travel hearing to be held at the RO.  

Accordingly, the case is REMANDED for the following action:

1.  The RO must complete the directives in the August 2016 remand.

2.  Schedule the Veteran for a travel Board hearing, in accordance with his request. The RO must notify the Veteran and his representative of the date and time thereof. If the Veteran wishes to withdraw his request for the hearing, that should be done by written document submitted to the RO.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




